Citation Nr: 0931378	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-26 868	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from 
January 1942 to December 1945, to include combat service in 
the European Theater of Operations.  The Veteran died in 
February 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDING OF FACT

On August 12, 2009 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Los Angeles, 
California, that the Veteran died in February 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Death of the Veteran

The Veteran had perfected an appeal to the Board regarding 
claims for service connection for tinnitus and bilateral 
hearing loss.  He was a combat Veteran of the Second World 
War, having participated in operations in the Rhineland and 
Central Europe against the forces of Nazi Germany.  

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  The Board offers its condolences to the 
family of the Veteran, and gives thanks for the service 
rendered by him in defense of the nation.  


ORDER

The appeal is dismissed.


		
                                                       R. F. 
WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


